Appellants filed a petition for rehearing.
This petition was denied, the decision thereon being as follows:
Powers, J.:
This case has been before this court in various phases several times: Venard v. Old Hickory Min. Co., ante p. 67. It is now before us upon a petition for a rehearing. The petition is a carefully prepared criticism of the previous decisions of the court. In the course of the petition counsel for the petitioners quaintly suggests that if this court “will carefully consider these two points” — referring to his petition — “and put in writing the conclusions thereon, we will cheerfully acquiesce in the result, whatever it may be; but, in view of the expression of dissatisfaction with the reasoning of Judge Emerson, contained in the last opinion, we are emboldened to say, with all due respect, that, in the pressure of business, the court has heretofore failed to give the attention to the questions involved which their importance seems to require.” We cannot devote our time to answering. ingenious criticisms of our opinions, merely that counsel may cheerfully acquiesce in the result, and it is sufficient for us to say that counsel has stated no ground for a rehearing. We have given this case very careful consideration, and we are satisfied with the result. We must call the attention of counsel to the previous decisions of this court with reference to rehearings. The petition is denied.
Zane, C. J., and Boreman, J., concurred.